TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00055-CV


                        Students for Fair Admissions, Inc., Appellant

                                              v.

       University of Texas at Austin; William McRaven, in his Official Capacity as
 Chancellor of the University of Texas System; Gregory L. Fenves, in his Capacity as the
    President of the University of Texas at Austin; and Ernest Aliseda, David J. Beck,
 Kevin P. Eltife, Paul L. Foster, R. Steven Hicks, Jeffrey D. Hildebrand, Janiece Longoria,
      Sara Martinez Tucker, and James Conrad Weaver, in their Official Capacities
    as Members of the Board of Regents of the University of Texas System, Appellees


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-17-002930, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Students for Fair Admissions, Inc. has filed an unopposed motion to

dismiss this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P.

42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: April 26, 2019